Case: 19-10364      Document: 00515266347         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                         January 10, 2020
                                    No. 19-10364                           Lyle W. Cayce
                                  Summary Calendar                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

v.

ISSAC ORAL CHANDLER,

                                                 Defendant−Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-9-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Issac Oral Chandler appeals the district court’s revocation of a
previously imposed term of supervised release and the imposition of a 24-
month term of imprisonment to be followed by 12 months of supervised release.
Chandler asserts that his supervised release was revoked pursuant to 18
U.S.C. § 3583(g), which requires revocation and imposition of a term of
imprisonment where the defendant is found to have committed certain types


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10364     Document: 00515266347    Page: 2   Date Filed: 01/10/2020


                                 No. 19-10364

of violations of the terms of supervised release, including the possession of a
controlled substance. He argues that, because § 3583(g) does not require a jury
determination      under   a   beyond-a-reasonable-doubt     standard,    it   is
unconstitutional in light of the Supreme Court’s recent decision in United
States v. Haymond, 139 S. Ct. 2369 (2019).
      As Chandler concedes, we review for plain error. To prevail on plain
error review, he must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If Chandler makes such a showing, we have the discretion to correct
the error but only if it “seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.” Id. (alteration in original) (quoting United
States v. Olano, 507 U.S. 725, 736 (1993)).
      The decision in Haymond addressed the constitutionality of § 3583(k) of
the supervised release statute, and the plurality opinion specifically stated
that it was not expressing any view on the constitutionality of other
subsections of the statute, including § 3583(g). See Haymond, 139 S. Ct. at
2382 n.7. Because there currently is no caselaw from either the Supreme Court
or this court extending Haymond to § 3583(g) revocations, we conclude that
there is no error that was plain. See United States v. Escalante-Reyes, 689 F.3d
415, 418 (5th Cir. 2012) (en banc); United States v. Gonzalez, 792 F.3d 534, 538
(5th Cir. 2015).
      As Chandler has not demonstrated that the district court committed
plain error, his revocation and term of imprisonment are AFFIRMED.




                                       2